Case 1:20-cv-21553-MGC Document 163 Entered on FLSD Docket 06/16/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Petitioners-Plaintiffs, on behalf of
          themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/


    PLAINTIFFS’ EMERGENCY MOTION TO COMPEL COMPLIANCE WITH THE
              COURT’S JUNE 6, 2020 PRELIMINARY INJUNCTION
          In its June 6, 2020 Omnibus Order, the Court stated that “in this moment of worldwide
   peril from a highly contagious pathogen, the Court is not satisfied that ICE’s commitment to
   detention has meaningfully shifted since the start of the pandemic. Even with the TRO in
   place, people detained by ICE at the three facilities report that (1) social distancing is still
   impossible, (2) education on the use and importance of masks is inconsistent, (3) transfers are
   conducted haphazardly, and (4) cohorting is conducted in a manner that substantially
   increases the risk of spread of the contagion.” [ECF 158 at p. 37.]
          Unfortunately, ICE still has not received the message about its obligations to protect
   the people in its custody from COVID-19. Despite the Court’s Order granting the preliminary
   injunction, and despite the history of this litigation itself, ICE refuses to comply with the
   Court’s instructions. Conditions at these facilities have predictably deteriorated. Petitioners
   therefore ask the Court to take further steps to enforce its injunction.
          Improper Cohorting Practices
          The Court’s June 6 Order states that “ICE shall not engage in the practice of cohorting
   unless ICE confirms through testing or other means that a prospective cohort candidate is a
   confirmed COVID-19 case.” [ECF 158 at p. 40] However, the attached declarations show
   that this Court’s directive has not altered ICE’s practice, and in fact, people with confirmed



                                                   1
Case 1:20-cv-21553-MGC Document 163 Entered on FLSD Docket 06/16/2020 Page 2 of 8



   cases of COVID-19 are frequently placed in a cohort with people who have not been
   confirmed to have COVID-19, all but ensuring the unchecked spread of COVID-19
   throughout the detention facilities.
                 Petitioner Steve Cooper (who testified at the June 3 Hearing) is in a pod with
                  about 25 people who have tested positive for COVID-19 who are housed with
                  people who have not been tested. Cooper Decl. at ¶ 12 (Ex. A). As of June 9,
                  2020, counsel for Respondents had advised the Mr. Cooper had not tested
                  positive for COVID-19. See June 9, 2020 email from Lee to Lehner (Ex. B).

                 Petitioner Astley Thomas tested positive for COVID-19 on June 4, 2020 and is
                  in a pod with approximately 61 people, many who do not have a confirmed
                  case of COVID-19. Thomas Decl. at ¶ 8 (Ex. C).

                 Petitioner Jermaine Scott has been told he tested positive for COVID-19 and is
                  in a pod with asymptomatic people. Scott Decl. at ¶ 24 (Ex. D).

                 Petitioner Roberto Leon tested positive for COVID-19. In the “pod where [he]
                  is assigned, there are both people who have tested positive for COVID-19 and
                  people who have not been tested.” Leon Decl. at ¶ 15 (Ex. E). There are 40
                  people in Mr. Leon’s pod who have not been tested. Id.

                 Petitioner Paul Hamilton is housed with someone who has tested positive for
                  COVID-19. Hamilton Decl. at ¶ 17 (Ex. F). His pod “is a mix of people who
                  have tested positive for COVID-19, those who are waiting for their test results,
                  and individuals like myself who have not been tested.” Id. at ¶ 27.

                 Petitioner Terrance Taylor is in a pod with people who have tested positive for
                  COVID-19 and people are not “given the chance to [] live separately from those
                  who are COVID-19 positive.” Taylor Decl. at ¶ 32 (Ex. G).

                 Petitioner Pedro Ortega tested positive for COVID-19 at Krome. He was taken
                  out of medical isolation on June 11, 2020 and put back in his unit and remained
                  there until “people in his unit found out he tested positive for the virus they
                  became furious and started yelling that he needed to leave.” Potes Decl. at ¶ 7
                  (Ex. H).

          Failing to Provide Cleaning Supplies
          The Court’s Order requires ICE to “[p]rovide cleaning supplies for each housing area
   and CDC-recommended disinfectants in sufficient quantities to facilitate frequent cleaning,
   including in quantities sufficient for each inmate to clean and disinfect the floor and all
   surfaces of his own housing cubicle, and provide new gloves and masks for each inmate
   during each time they are cleaning or performing janitorial services.” [ECF 158 at p. 38.]



                                                  2
Case 1:20-cv-21553-MGC Document 163 Entered on FLSD Docket 06/16/2020 Page 3 of 8



   That is still not being done consistently. At Glades, the detained men are not given enough
   cleaning supplies to clean the bathrooms and common areas. Warner Decl. at ¶ 13 (Ex. I);
   Monge Decl. at ¶ 13 (Ex. J).
          Inadequate Mask Supply and Inconsistent Usage
          The Order requires that ICE “[p]rovide all inmates and staff members with masks and
   educate them on the importance and proper use of masks.” [ECF 158 at p. 38.] Yet, this is
   not being done. See Scott Decl. at ¶ 15 (“We are given masks, but they are often dirty and
   broken. The masks are replaced inconsistently.”); Warner Decl. at ¶ 14 (“We are given masks
   approximately once per week, but they break very easily so we are not always able to use
   them.”); Monge Decl. at ¶ 18 (“Not all the guards use their masks all the time. Sometimes,
   the guards have no masks. Other times, guards will have a mask but not have it on, it would
   be hanging around their neck.”).
          Lack of Social Distancing
          As this Court’s order recognized, ICE’s Pandemic Response Requirements
   “emphasizes that social distancing should be promoted within detention centers.” [ECF 158
   at p. 10.] But this is still not happening. At Glades (which has seen a spike in COVID-positive
   cases since the last declarations were submitted), detained individuals continue to sleep in
   close quarters (less than 6 feet from each other) and are forced to line up “one right behind
   the other” to wait for meal service. Leon Declaration at ¶ 7 ; see also Scott Decl. at ¶ 17 (beds
   are close enough to reach out and touch others); Hamilton Decl. at ¶ 7 (“There is no social
   distancing in the pod.”); Taylor Decl. at ¶ 30 (detainees sleeping less than 12 inches apart);
   Cooper Decl. at ¶ 7 (bunks are just a “few inches apart”).
          Impeded Access to Soap and Sanitizer
          This Court’s Preliminary Injunction requires that “ICE shall immediately comply with
   the CDC and ICE guidelines by providing Petitioners and the class members with unrestricted
   access to hand soap, hand sanitizer, and disposable hand towels to facilitate handwashing.”
   [ECF 158 at p. 38.] These conditions are not being met. At Glades, hand soap runs out and
   is not refilled frequently, sometimes it is not refilled for three or four days. Taylor Decl. at ¶
   26; Leon Decl. at ¶ 9; Scott Decl. at ¶ 14; Monge Decl. at ¶ 17; Thomas Decl. at ¶ 11; Cooper
   Decl. at ¶ 8. Additionally, there is no hand sanitizer. Leon Decl. at ¶ 10; Hamilton Decl. at
   ¶ 8; Cooper Decl. at ¶ 8.


                                                   3
Case 1:20-cv-21553-MGC Document 163 Entered on FLSD Docket 06/16/2020 Page 4 of 8



          Lack of Education about COVID-19
          The Court’s Preliminary Injunction required ICE to “[e]ducate inmates on the
   COVID-19 pandemic by providing information about the COVID-19 pandemic, COVID-19
   symptoms, COVID-19 transmission, and how to protect oneself from COVID-19. A staff
   person at each detention center must give an oral presentation or show an educational video
   with the above-listed information to all detainees and give all detainees an opportunity to ask
   questions.” [ECF 158 at p. 38.] This is not happening. At Glades, staff have only provided
   posters to educate about COVID-19 and have not given any live or video presentations. Leon
   Decl. at ¶ 12; Hamilton Decl. at ¶ 15; Taylor Decl. at ¶ 31; Thomas Decl. at 10.
                                                ***
          Despite being on notice of the CDC Guidelines for months and despite the Court’s
   prior Temporary Restraining Order, ICE continues to imperil the men and women in its
   custody. Detained men with COVID-19 are being housed with others who are not known to
   have COVID-19. Social distancing is still not possible. Access to soap, hand sanitizer, masks,
   gloves, and cleaning supplies is still not reliable or consistent. Detainees are not being
   provided the ordered education about COVID-19 prevention.
          It is critical that ICE fulfill all of its obligations immediately, and Petitioners
   respectfully request the Court to order ICE to do so. Due to the urgencies in responding to
   COVID-19 that the Court has already recognized, Petitioners request this relief on an
   emergency basis.

                               LOCAL RULE 7.1 CERTIFICATION
          Plaintiffs’ counsel Kathryn Lehman and Lisa Lehner have repeatedly reached out to
   counsel of record for Respondents in a good faith effort to resolve concerns about the ongoing
   conditions at the ICE facilities and the health of men and women detained at the facilities.
   Counsel for Respondents have either not responded or stated that there was no problem. The
   parties have not been able to reach a mutually agreeable resolution as to the ongoing
   conditions at the facilities.




                                                 4
Case 1:20-cv-21553-MGC Document 163 Entered on FLSD Docket 06/16/2020 Page 5 of 8



        Date: June 16, 2020
                                            Respectfully Submitted,

                                            /s/ Scott M. Edson
                                            Scott M. Edson, Esq.
                                            Florida Bar No. 17258


   Gregory P. Copeland*                     Scott M. Edson, Esq.
   Sarah T. Gillman*                        Florida Bar No. 17258
   RAPID DEFENSE NETWORK                    KING & SPALDING LLP
   11 Broadway, Suite 615                   1700 Pennsylvania Avenue NW, STE 200
   New York, NY 10004                       Washington, DC 20006-4707
   Tel.: (212) 843-0910                     Telephone: (202) 737-0500
   Fax: (212) 257-7033                      Facsimile: (202) 626-3737
   gregory@defensenetwork.org               sedson@kslaw.com
   sarah@defensenetwork.org
   *Appearing Pro Hac Vice

   Rebecca Sharpless                        Kathryn S. Lehman
   Florida Bar No. 0131024                  Florida Bar No.: 95642
   Romy Lerner                              Chad A. Peterson
   Florida Bar No. 116713                   Florida Bar No.: 91585
   UNIVERSITY OF MIAMI SCHOOL OF            KING & SPALDING LLP
   LAW - IMMIGRATION CLINIC                 1180 Peachtree Street, N.E.
   1311 Miller Drive Suite, E-273           Atlanta, GA 30309
   Coral Gables, Florida 33146              Telephone: (404) 572-4600
   Tel: (305) 284-3576                      Facsimile: (404) 572-5100
   Fax: (305) 284-6092                      klehman@kslaw.com
   rsharpless@law.miami.edu                 cpeterson@kslaw.com

   Paul R. Chavez                           Mark Andrew Prada
   FL Bar No. 1021395                       Fla. Bar No. 91997
   Maia Fleischman                          Anthony Richard Dominguez
   FL Bar No. 1010709                       Fla. Bar No. 1002234
   SOUTHERN POVERTY LAW CENTER              PRADA URIZAR, PLLC
   2 S. Biscayne Blvd., Ste. 3200           3191 Coral Way, Suite 500
   Miami, FL 33101                          Miami, FL 33145
   Tel: (305) 537-0577                      Tel.: (786) 703-2061
   paul.chavez@splcenter.org                Fax: (786) 708-9508
   maia.fleischman@splcenter.org            mprada@pradaurizar.com
                                            adominguez@pradaurizar.com




                                        5
Case 1:20-cv-21553-MGC Document 163 Entered on FLSD Docket 06/16/2020 Page 6 of 8



   Lisa Lehner                                  Andrea Montavon McKillip
   Florida Bar No. 382191                       Florida Bar No. 56401
   AMERICANS FOR IMMIGRANT                      LEGAL AID SERVICE OF BROWARD
   JUSTICE                                      COUNTY, INC.
   5355 NW 36 Street, Suite 2201                491 North State Road 7
   Miami, FL 33166                              Plantation, Florida 33317
   Tel: (305) 573-1106 Ext. 1020                Tel. (954) 736-2493
   Fax: (305) 576-6273                          Fax (954) 736-2484
   Llehner@aijustice.org                        amontavon@legalaid.org

                            Counsel for Petitioners-Plaintiffs




                                            6
Case 1:20-cv-21553-MGC Document 163 Entered on FLSD Docket 06/16/2020 Page 7 of 8



                             CERTIFICATION OF EMERGENCY
          Undersigned counsel certifies that this is an emergency motion pursuant to Local Rule
   7.1(d)(1).
          Petitioners, and the class they represent, are at imminent risk harm due to the
   continuing COVID-19 crisis and Respondents’ grossly inadequate steps to protect them from
   contracting the virus.
          After reviewing the facts and researching applicable legal principles, I certify that this
   motion in fact presents a true emergency (as opposed to a matter that may need only expedited
   treatment) and requires an immediate ruling because the Court would not be able to provide
   meaningful relief to members of the class if they contract COVID-19 as a result of
   Respondents not following the Court’s Preliminary Injunction.
                                                       /s/ Scott M. Edson___________
                                                       Scott M. Edson, Esq.
                                                       Florida Bar No. 17258
                                                       KING & SPALDING LLP
                                                       1700 Pennsylvania Avenue NW, STE 200
                                                       Washington, DC 20006-4707
                                                       Telephone: (202) 737-0500
                                                       Facsimile: (202) 626-3737
                                                       sedson@kslaw.com
                                                       Attorney for Petitioners-Plaintiffs
Case 1:20-cv-21553-MGC Document 163 Entered on FLSD Docket 06/16/2020 Page 8 of 8



                                  CERTIFICATE OF SERVICE
          I hereby certify that on the 16th day of June, 2020, I electronically filed the foregoing
   with the Clerk of Court using the CM/ECF system, which will then send a notification of
   such filing (NEF) to all counsel of record.
                                                      /s/ Scott M. Edson___________
                                                             Scott M. Edson, Esq.
                                                      Florida Bar No. 17258
                                                      KING & SPALDING LLP
                                                      1700 Pennsylvania Avenue NW, STE 200
                                                      Washington, DC 20006-4707
                                                      Telephone: (202) 737-0500
                                                      Facsimile: (202) 626-3737
                                                      sedson@kslaw.com

                                                      Attorney for Petitioners-Plaintiffs
